PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/159,964
Filing Date: 20 May 2016
Appellant(s): Wiechers et al.



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 30 March 2021 from which the appeal is taken have been modified by the Advisory Action dated 24 November 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-16, 19-24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpert (U.S. Pre-Grant Pub. No. 20070257774), in view of Nakajima (U.S. Pre-Grant Pub. No. 20030040980), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpert (U.S. Pre-Grant Pub. No. 20070257774), in view of Nakajima (U.S. Pre-Grant Pub. No. 20030040980), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535) and Oz (U.S. Pre-Grant Pub. No. 20160096508).

(3) Withdrawn Ground of Rejection
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(4) Response to Argument
In regards to the 35 U.S.C. 112(b) rejection of claim 16, appellant submits that the limitations of claim 16 have been amended to be consistent with the independent claims 1, 14, and 15, therefore, claim 16 is not indefinite.
As stated by the Advisory Action dated 24 November 2021, Examiner agrees that the amended claim limitations of claim 16 submitted on 30 June 2021 are no longer indefinite in view of the amendments. Therefore, the 35 U.S.C. 112(b) rejection of claim 16 has been withdrawn and the appellant’s argument is moot.

In regards to the 35 U.S.C. 103 rejections of claims 1-5, 8-16, 19-24, and 28-29, the appellant submits that Stumpert, Nakajima, and Bradley fail to disclose, teach, or suggest a "sensor of the vehicle [that] is also used for other purposes than sensing delivery events." Specifically, appellant submits that Bradley describes two different groupings of sensors, namely a first group for object detection and a second group for vehicle operations, and therefore, the sensors configured for sensing delivery events are not used for other purposes.
Examiner respectfully disagrees, as although Bradley: ¶10 discloses of “a vehicle that may include or be equipped with one or more sensors, such as a set of cameras…, as well as other sensors used for various vehicle operations”, Bradley: ¶10 further discloses that “the computing system can use information (sensor data) from one or more sets of sensors (e.g., an individual sensor or a combination of a plurality of different sensors) to detect whether an object has been placed within the vehicle and/or has been removed from the vehicle” (i.e., delivery events). Bradley: ¶36 further discloses that “the object detection can transmit a set of control signals to the sensors to cause (or trigger) the sensors to provide the sensor data. Such sensors can include a set of cameras, a set of weighing devices, a set of suspension sensors, a set of light detection and ranging (LIDAR) sensors, a set of radio-frequency antennas and/or 

In regards to the 35 U.S.C. 103 rejections of claims 1-5, 8-16, 19-24, and 28-29, the appellant submits that Stumpert, Nakajima, and Bradley fail to disclose, teach, or suggest a sensor that can detect "depositing of the shipment in a boot of the vehicle." Specifically, the appellant submits that there is no reasonable expectation of success that the sensors of Bradley could detect the depositing of the shipment in the boot of a vehicle and detect whether a person has entered the vehicle and where they are positioned in the vehicle.
Examiner respectfully disagrees, as Bradley: ¶37 & ¶59 disclose that the set of cameras configured for object detection and image processing are positioned such that the respective camera lenses may face towards an interior of the vehicle (e.g., the back seat, the front seat, the trunk, or other compartment). Therefore, the set of cameras may detect the depositing and removal of an object in/from the trunk of the vehicle (i.e., delivery events) and may detect whether a person has entered the vehicle and where they are positioned in the vehicle (i.e., occupancy detection and/or interior monitoring).

In regards to the 35 U.S.C. 103 rejection of claim 25, appellant submits that, for the reasons submitted above regarding claim 1, the cited references fail to present a prima facie case of obviousness for claim 1, and therefore, for claim 25.


(5) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

/VICTORIA E FRUNZI/
Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.